EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Jacqueline J. DeFoe on June 2, 2022.

The application has been amended as follows: 
	2.1. In claim 1, line 4 (last line), after “stearic acid” the following phrase has been added:
    --, wherein the water-soluble film has a static coefficient of friction (COF) of 0.43 or less--
(support is found in the specification at Table 5, pages 57-58).
	2.2. Claims 11 and 12 have been canceled.
	2.3. In claim 25:
                     a) line 7 (last line), “10.2 PHR.” has been replaced with --10.2 PHR,--
                     b) after line 7, the following phrase has been added:
                     --and wherein the water-soluble film has a modulus at 10% of <30 N/mm2, a residue value of about 48 wt% or less as measured by the Dissolution Chamber Test and a Corrected Dissolution Time of <100 seconds.--
(support is found in paragraphs [0075] and [0107] of the specification and Fig. 9).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The obviousness rejection, with respect to the present independent claim 1, over Denome et al. (US 2011/0189413), as evidenced by Walton et al. (US Patent No. 5,562,958), and Abe et al. (US Patent No. 5,342,876), the closest prior art of record, is overcome because   Applicant has shown in Tables 3 and 5, pages 56-58 of the specification, that water-soluble films comprising polyvinyl alcohol, plasticizer, and specifically both untreated synthetic amorphous silica and stearic acid release modifier exhibited superior coefficient of friction (COF), i.e., COF of 0.43 or less (see Examples 1-6, 1-5, 1-8, 1-3, 1-9 and 1-7) when compared to similar films comprising no untreated synthetic amorphous silica and no stearic acid (see Example 1-1), or only one of the untreated synthetic amorphous silica or stearic acid (see Examples 1-2 and 1-4). 
	Likewise,  the obviousness rejection with respect to the present independent claim 25 over Denome, by itself, is overcome because Applicant has also shown in Example 4, Table 11, and Fig. 9 that water-soluble films containing the combination of glycerol, sorbitol and trimethylolpropane as plasticizers, having the claimed total amount, provide better dissolution characteristics (i.e., lower residue values in the Dissolution Chamber Test, DC (5 min), and lower Corrected Dissolution) and lower Modulus at 10% (see results under 37.5 PHR and 45 PHR in Fig. 9) when compared to similar films having lower total amount of the recited plasticizers (see  results under 30 PHR in Fig. 9). 
	Accordingly, the subject matter, as a whole, would not have been obvious to one having ordinary skill in the detergent art.  
	The terminal disclaimer filed on March 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,815,346 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                               /LORNA M DOUYON/                                                                               Primary Examiner, Art Unit 1761